HERNDON, J.
This is an appeal from an order denying a petition for writ of mandate to compel the Alcoholic Beverage Control Appeals Board to hear and determine the merits of an appeal from a decision of the Department of Alcoholic Beverage Control revoking appellant’s “on-sale” liquor license. The controlling issue is the timeliness of appellant’s notice of appeal to the Appeals Board; the facts bearing upon said issue are essentially the same as those presented in Pesce v. Department of Alcoholic Beverage Control, 51 Cal.2d 310 [333 P.2d 15].
On the authority of that decision the order here appealed from is reversed.
Pox, P. J., and Ashburn, J., concurred.